Citation Nr: 1820522	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for right calf muscle atrophy and weakness, including as secondary to peripheral neuropathy, herbicides exposure, and/or secondary to the service-connected skin condition.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction currently resides at the VA Restricted Access Claims Center (RACC) in St. Paul, Minnesota.

This case was before the Board in November 2016, where it was determined that the Veteran's statements accompanying his August 2014 substantive appeal (via VA Form 9) were construed as a petition to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy, which was denied in a January 2016 rating decision.  At the time of the Board's November 2016 remand, the Veteran had not yet submitted a Notice of Disagreement (NOD) in response to this rating decision.  As a result, in addition to remanding the service connection claim for right calf muscle atrophy and weakness so the Agency of Original Jurisdiction (AOJ) could further assist him in its development, the Board instructed that this particular issue also be held in abeyance until the appeal period for the Veteran to submit an NOD in response to the January 2016 decision had passed.

On February 8, 2017, VA issued a letter to the Veteran indicating that an NOD had been received on February 1, which was later than one year following notification of the rating decision (dated January 26, 2016) he was appealing.  The Board sees that the Veteran contends that he did in fact timely submit an NOD.  Review of the claims file shows the Veteran mailed an NOD according to the instructions clearly outlined in VA's January 2016 Notification Letter.  This NOD was postmarked January 17, 2017.  Subsequently, in a letter dated January 28, 2017, the Veteran indicated that, despite his letter being properly addressed to VA's Evidence Intake Center, his NOD was returned to him as "undeliverable."  A scanned copy of the envelope shows that his letter was stamped as undeliverable on January 25, 2017.

In light of the foregoing timeline of events, the Board finds that the Veteran timely mailed an NOD that, through no fault of his own, was returned to him as "undeliverable."  See generally 38 C.F.R. § 20.305 (a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed); see also Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the presumption of receipt "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony"); cf. Fithian v. Shinseki, 24 Vet. App. 146 (2010) (determining that a claimant's sworn affidavit in which he stated he mailed a motion to VA was "not sufficient to establish the presumption of receipt under the common law mailbox rule").  The record does not show that the AOJ has adequately responded to the Veteran's timely NOD; thus, the Board finds that a remand is necessary for the AOJ to issue an SOC addressing his petition to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

Accordingly, the Board finds that these claims require more development before a determination can be made, so the Board is remanding these issues to the AOJ.


REMAND

Remand is necessary to provide the Veteran with a Statement of the Case (SOC) addressing his petition to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In response to this SOC, he must be given an opportunity to complete (i.e., "perfect") his appeal of this issue.  See 38 C.F.R. § 20.200 (2017).

Additionally, the Board finds that the Veteran's claim of entitlement to service connection for right calf muscle atrophy and weakness is "inextricably intertwined" with his petition to reopen the previously denied service connection claim because of their correlation.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the Veteran's petition to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  If the Veteran perfects an appeal of this issue, then return the claim to the Board for its review, as appropriate.

2.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran another Supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



